Citation Nr: 1604219	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  07-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Veteran's claim was last before the Board in May 2010, at which time it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is entitled to a TDIU due to his service-connected PTSD.  He has been in receipt of a 100 percent disability rating for prostate cancer since July 15, 2008.  The Veteran also receives special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(k).  However, the Veteran's prostate cancer disability rating is not permanent, and is subject to future review evaluations.  See October 2015 rating decision.  Therefore, the Veteran's TDIU claim is not moot inasmuch as a reduced prostate cancer rating would end his eligibility for SMC.  See 38 U.S.C.A. § 1114(s) (awarding SMC if a veteran has a service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent or more).

Prior to July 15, 2008, the Veteran does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The record includes evidence that the Veteran's service-connected PTSD prevents him from obtaining substantially gainful employment.  In an April 2007 VA examination, the examiner noted that the Veteran was self-employed doing yard service, but he "has not held an employed work situation for several years."  The VA examiner opined that it was as likely as not that the Veteran would be unable to maintain employment in the competitive market as he had not been employed for many years and reported difficulty getting himself up and motivated to be productive.

In a September 2010 VA examination, the examiner noted the Veteran's reports of ongoing mood instability, suspiciousness and overall level of distress due to his mental health problems interfering with his ability to sustain gainful employment since leaving the military.  The examiner opined that it was likely that the Veteran's occupational functioning was moderately to severely impaired despite his non-working status.  The examiner noted the Veteran has had no remissions in his psychiatric symptoms.  Further, the symptoms required continuous medication and caused impairment in multiple areas of functioning, including work.  Thus, the examiner concluded that the Veteran's psychiatric problems lead to his inability to work.

As the record does not show that the Veteran's claim was ever submitted to the VA's Director of Compensation Service for extraschedular consideration for the period prior to July 15, 2008, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to TDIU to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) for the period prior to July 15, 2008.

2.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




